Case 1:19-cv-00286-RJJ-PJG ECF No. 92, PageID.3027 Filed 02/27/20 Page 1 of 4                          (1 of 4)

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                    Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988                  www.ca6.uscourts.gov




                                                  Filed: February 27, 2020
Mr. Garrard Russ Beeney
                                                  Mr. William Bloomfield
Ms. Leila Rashida Siddiky
                                                  Catholic Diocese of Lansing
Sullivan & Cromwell
                                                  228 N. Walnut Street
125 Broad Street
                                                  Lansing, MI 48933
New York, NY 10004

                                                  Mr. Jacob Coate
Ms. Toni L. Harris
                                                  Mr. William Haun
Ms. Precious Snyott Boone
                                                  Mr. Nicholas Robert Reaves
Ms. Elizabeth Briggs
                                                  Mr. Mark Rienzi
Mr. Anthony Joseph Sukkar
                                                  Ms. Lori Halstead Windham
Office of the Attorney General
                                                  Becket Fund for Religious Liberty
P.O. Box 30758
                                                  1200 New Hampshire Avenue, N.W., Suite 700
Lansing, MI 48917
                                                  Washington, DC 20036

Ms. Leslie Jill Cooper
American Civil Liberties Union
125 Broad Street, 18th Floor
New York, NY 10004


                     Re: Case No. 19-2185, Melissa Buck, et al v. Robert Gordon, et al
                         Originating Case No. : 1:19-cv-00286

Dear Counsel:

  The Court issued the enclosed Order today in this case.

                                                  Sincerely yours,

                                                  s/Robin L. Johnson
                                                  Case Manager
                                                  Direct Dial No. 513-564-7039

cc: Mr. Thomas Dorwin

Enclosure

No mandate to issue
Case 1:19-cv-00286-RJJ-PJG ECF No. 92, PageID.3028 Filed 02/27/20 Page 2 of 4                            (2 of 4)



                                            No. 19-2185

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


MELISSA BUCK, et al.,                                     )                   ),/('
                                                                        )HE
                                                          )        '(%25$+6+817&OHUN
       Plaintiffs-Appellees,                              )
                                                          )
v.                                                        )                 ORDER
                                                          )
ROBERT GORDON, in his official capacity as                )
Director of the Michigan Department of Health and         )
Human Services, et al.,                                   )
                                                          )
       Defendants-Appellants,                             )
                                                          )
ALEX M. AZAR, II, in his official capacity as the         )
Secretary of the Untied States Department of Health       )
and Human Services, et al.,                               )
                                                          )
       Defendants.                                        )




       Before: NORRIS, SUTTON, and BUSH, Circuit Judges.


       Robert Gordon, Joo Yeun Chang, and Dana Nessel—in their official capacities as Director

of the Michigan Department of Health and Human Services, the Executive Director of the

Michigan Children’s Services Agency, and the Attorney General of Michigan—(“the State”)

appeal an interlocutory order granting a preliminary injunction to Plaintiff St. Vincent Catholic

Charities that prohibits the State from terminating, suspending, or failing to renew its contracts for

child placement services or otherwise taking any action interfering with its free exercise of its

religious beliefs. Non-parties Kristy and Dana Dumont move to intervene. The State did not

respond. But St. Vincent, along with plaintiffs Melissa Buck, Chad Buck, and Shamber Flore
Case 1:19-cv-00286-RJJ-PJG ECF No. 92, PageID.3029 Filed 02/27/20 Page 3 of 4                             (3 of 4)
                                            No. 19-2185
                                                -2-

(collectively, “St. Vincent”), suggest staying the Dumonts’ request pending the outcome of the

Dumonts’ related appeal and, alternatively, oppose intervention. The Dumonts reply. The State

moves to voluntarily dismiss the appeal without costs assigned to either party. St. Vincent opposes

dismissal. The State replies.

       Courts “have broad discretion to grant voluntary motions to dismiss.” Am. Auto. Mfrs. v.

Comm’r, Mass. Dep’t of Envtl. Prot., 31 F.3d 18, 22 (1st Cir. 1994). We generally grant motions

to voluntarily dismiss, see Twp. of Benton v. Cty. of Berrien)Gí WK&LU 

provided that circumstances do not dictate otherwise. We will deny voluntary dismissal if it is

sought to evade appellate review. See Khouzam v. Ashcroft, 361 F.3d 161, 168 (2d Cir. 2004).

We will deny voluntary dismissal if a party is trying to avoid having a particular panel decide the

merits of the appeal. In re Nexium Antitrust Litig., 778 F.3d 1, 2 (1st Cir. 2015). We also eschew

dismissal if we have invested substantial time in the case and a decision on the merits is imminent

or dismissal will needlessly delay consideration by the court. See id. We may deny voluntary

dismissal if lower courts would benefit from our immediate consideration of the issue. Cf.

Khouzam, 361 F.3d at 168 (denying dismissal after the court expressed doubts as to the movant’s

position during oral argument and noted that the case involved “an issue of public importance.”).

       The circumstances here support dismissal. The State appealed the grant of a preliminary

injunction; thus, even if we consider the merits of the appeal, it will not end the litigation. See Am.

Auto Mfrs., 31 F.3d at 23 (citation omitted) (granting voluntary dismissal of a preliminary

injunction appeal because dismissal “w[ould] not shelter the . . . claims from scrutiny,” but instead

“w[ould] simply . . . accept[] [appellant’s] decision to let those claims be finally adjudicated before

bringing them to this court.”). Religious freedom is indisputably of public importance. But,

because a stay of the injunction has been denied by both the district court and our court, it will

remain in effect pending disposition of the matter. Thus, St. Vincent will remain protected if the

district court grants the State’s request to certify a question to the Michigan Supreme Court,
Case 1:19-cv-00286-RJJ-PJG ECF No. 92, PageID.3030 Filed 02/27/20 Page 4 of 4                          (4 of 4)
                                            No. 19-2185
                                                -3-

causing a delay. The appeal has not been briefed, oral argument has not been conducted, and a

decision is not imminent. Although neither the district court nor this court’s unpublished orders

denying a stay are binding, both signal to other courts that St. Vincent’s position has a likelihood

of success on appeal. There are similar cases pending, but they, too, are all in their infancy. The

Dumonts do have an outstanding motion to intervene. But they did not oppose dismissal. If they

prevail in their related appeal challenging the denial of intervention below, they will be permitted

to intervene below. And, regardless, they are participating below as amici.

       The State suggests that costs should not be assigned to either party. Although St. Vincent

notes that it has already expended costs on appeal and takes issue with the State’s litigation

practice, it does not suggest alternative terms.

       The motion to voluntarily dismiss is GRANTED. The motion to intervene is DENIED

AS MOOT.

                                               ENTERED BY ORDER OF THE COURT




                                               Deborah S. Hunt, Clerk
